Title: James Madison to Baron Hyde de Neuville, 26 July 1830
From: Madison, James
To: Hyde de Neuville, Jean Guillaume, Baron


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                July 26. 1830
                            
                        
                          
                        I have recd. through Monsr. Chersant, the two pamphlets for which I am indebted to your politeness, the one
                            "Discours d’ouverture prononcé a la Séance generale &c&c" the other "De la question Portugaise". I cannot
                            return my thanks for them, without remarking that the first is equally distinguished by its instructive, and by its
                            philanthropic views; and that the second is a proof that the young Claimant of the throne of Portugal, could not have been
                            favoured with a better informed or more eloquent advocate.
                        I am induced by the interest you take in whatever concerns our Country, to inclose a copy of the new
                            Constitution adopted by Virginia. It has just received the popular sanction, by votes of about 25,000. against 15,000; and
                            will be carried into execution within the present year. As must happen in such cases, it is the offspring of mutual
                            concessions of opinions & interests, and the parent of some dissatisfactions. But the people of America are too
                            well schooled in the duty & practice of submitting to the will of the majority, to permit any serious uneasiness
                            on that account.
                        Mrs. Madison writes a few lines to the Baroness. In the cordial regards they express, I beg leave to join; as
                            she does in the sentiments of esteem & good wishes of which I pray you to accept the sincere assurance.
                        
                        
                            
                                James Madison
                            
                        
                    